Citation Nr: 0107411	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  99-15 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  




WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

William W. Berg, Counsel



INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied service connection 
for bilateral hearing loss.  

In April 2000, the veteran, sitting at the RO, gave sworn 
testimony at a video hearing before the undersigned, sitting 
in Washington, D.C.  A transcript of that hearing is of 
record.  The matter is now before the Board for appellate 
consideration.  

The veteran raised the issue of entitlement to service 
connection for a psychological disorder in a statement dated 
in October 1998.  This issue has not been developed for 
appellate review, and is referred to the RO for appropriate 
disposition.


REMAND

The veteran's original claim of entitlement to service 
connection for bilateral hearing loss was received in 
February 1998 and denied by a rating decision entered the 
following May.  The basis of the denial was that his service 
medical records did not disclose evidence of a hearing 
disability as defined in 38 C.F.R. § 3.385 (2000).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by peacetime 
service.  38 U.S.C.A. § 1131 (West Supp. 2000).  However, 
"[a] determination of service connection requires a finding 
of the existence of a current disability and a determination 
of a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  

What constitutes a current hearing disability for purposes of 
entitlement to service connection is defined by VA 
regulations.  Impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000 or 
4,000 hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385.  

When the veteran was examined for service entrance in June 
1976, his pure tone thresholds (in decibels) were 10, 5, 5, 
5, 5, and 5 in the right ear, and 15, 5, 10, 20, 15, and 5 in 
the left ear at 500, 1,000, 2,000, 3,000, 4,000, and 6,000 
hertz, respectively.  When he was examined for separation in 
June 1980, his pure tone thresholds (in decibels) were 10, 5, 
5, 10, 20, and 10 in the right ear, and 10, 5, 15, 25, 15, 
and 15 in the left ear at 500, 1,000, 2,000, 3,000, 4,000, 
and 6,000 hertz, respectively.  Complaints or findings of 
bilateral hearing loss were not noted.  

An audiology evaluation performed at a VA medical center in 
July 1998 shows that the veteran's pure tone thresholds (in 
decibels) were 15, 5, 10, 20, and 50 in the right ear, and 
15, 5, 15, 55, and 60 in the left ear, at 500, 1,000, 2,000, 
3,000 and 4,000 hertz, respectively.  It was reported that 
the veteran's history was positive for military, occupational 
and recreational noise exposure.  The audiology results were 
felt to reflect high frequency sensorineural hearing loss, 
bilaterally.  In any case, they meet the definition of a 
current hearing disability under 38 C.F.R. § 3.385.  See 
Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (38 C.F.R. § 
3.385 is properly applied only to current audiometric reports 
to determine whether there is current hearing disability).  

The veteran maintains that he was a musician in service and 
that his bilateral hearing loss began then.  He testified in 
April 2000 that he entered service in 1976 for the specific 
purpose of joining the Navy band.  He said that he was told 
when he left service that he had some hearing damage and that 
he ignored it until 1998, when he was having some difficulty 
and had his hearing checked out.  The veteran further 
testified that he had been a professional musician since the 
age of 14 and that he could play five or six instruments.  He 
said that he played the drums in the Navy and indicated that 
prior to service, he played the piano and the guitar.  He 
said that he played in a club when he was 16 and was 
recruited for the Navy band by a recruiter who frequented the 
club.  He said that he had not sought treatment for hearing 
loss between 1980 and 1998, although he had noticed a hissing 
noise in his ears, as well as a "pinging" or "ringing" 
sound on occasion.  He testified that, as a musician, he 
entered service with very sensitive, trained ears, that were 
attuned to varying musical frequencies and that the damage to 
his ears from acoustic trauma in service was now 
significantly impairing for him as a musician.  He also 
stated that he noticed that he sometimes had trouble 
understanding people when there was a lot of background 
noise.  He said that he sometimes startled people over the 
years by talking to them too loudly.  He reported that during 
service, he played in the Navy rock band, jazz band, big 
stage band, and marching band.  He said that the rock band 
played mostly in big open areas.  The members marched close 
to one another in the marching band, and there were trumpets 
right behind his head.  He indicated that his hearing had 
grown progressively worse since 1980 and that he was now 40.  
He said that he either avoided loud music or used earplugs 
when he went to hear live music.  He reported that he wore 
earmuffs when he played his drums at home.  He said that he 
once had to drop out of a parade in service because of the 
noise level generated by the person marching behind him.  He 
indicated that this person was an E-3 named D. T., who now 
lived in Orlando, Florida, or Fargo, North Dakota.  D. T. was 
a trumpet player.  He said that D. T. also dropped out of the 
parade because he did not know what was wrong with the 
veteran.  He further testified that following service, he had 
avoided being a professional musician due to the hearing loss 
he had incurred.  He claimed that his current hearing loss 
was a continuation of the damage to his hearing that he 
sustained in service.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
et seq.  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of VA 
with respect to the duty to assist, and supercedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the Veterans 
Claims Assistance Act of 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(a), 114 
Stat. 2096, 2099-2100.  See VAOPGCPREC 11-00; Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-99 (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  

In view of the foregoing, the Board is of the opinion that 
further development is required.  Accordingly, this case is 
REMANDED for the following action:  

1.  1.  The RO should contact the veteran 
and afford him the opportunity to 
identify or submit any additional 
pertinent evidence in support of his 
claim, to include evidence that provides 
a relationship between his hearing loss 
and his period of active military 
service.  Based on his response, the RO 
should attempt to procure copies of all 
records which have not previously been 
obtained from identified treatment 
sources.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the veteran and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; and (c) describe any further 
action to be taken by the RO with respect 
to the claim.  The veteran must then be 
given an opportunity to respond.  

2.  The veteran should be afforded VA 
audiology and ear, nose and throat (ENT) 
examinations to determine the nature and 
extent any current hearing disability 
found to be present.  The claims file 
must be made available to and reviewed by 
the examiners prior to the requested 
study and the examination report should 
reflect that such a review was made.  Any 
indicated studies should be performed, 
and all manifestations of current 
disability should be described in detail.  
The ENT examiner is requested to review 
the claims file in detail, including the 
service medical records, and provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability) 
that any current hearing disability is 
attributable to service or to any 
incident of service origin.  A complete 
rationale should be given for all 
opinions and conclusions expressed.  

3.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
are fully complied with and satisfied.  
Following any further indicated 
development, the RO should readjudicate 
the claim for service connection for 
bilateral hearing loss on the merits.  

5.  If the benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued to the 
veteran and his representative, if any, 
and they should be provided with an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board.  The 
veteran need take no action unless otherwise notified; 
however, he is advised that he has the right to submit 
additional evidence and argument on the matter that has been 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


